IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DINWIDDIE COUNTY,
VIRGINIA
Plaintiff,
Vv. Civil Action No. 3:19-cv-242

PURDUE PHARMA, L.P.,
et al.,

Defendants.
MEMORANDUM OPINION

This matter is before the Court on the PLAINTIFF’S MOTION TO
REMAND AND INCORPORATED MEMORANDUM OF LAW (ECF No. 7); PLAINTIFF'S
SUPPLEMENTAL MOTION TO REMAND AND INCORPORATED MEMORANDUM OF LAW
(ECF No. 8); and MOVING DEFENDANTS’ MOTION FOR TEMPORARY STAY OF
PROCEEDINGS PENDING LIKELY TRANSFER TO MULTIDISTRICT LITIGATION
(ECF No. 22). The Court has reviewed the supporting, opposing,
and reply memoranda. For the reasons stated below, PLAINTIFF’S
MOTION TO REMAND AND INCORPORATED MEMORANDUM OF LAW (ECF No. 7)
and PLAINTIFF'S SUPPLEMENTAL MOTION TO REMAND AND INCORPORATED
MEMORANDUM OF LAW (ECF No. 8) will be granted, and MOVING
DEFENDANTS’ MOTION FOR TEMPORARY STAY OF PROCEEDINGS PENDING
LIKELY TRANSFER TO MULTIDISTRICT LITIGATION (ECF No. 22) will be

denied.
BACKGROUND

A. Procedural Background

Plaintiff Dinwiddie County filed this action against the
defendants in the Circuit Court of Dinwiddie County, Virginia.
Dinwiddie County groups the defendants into the following
categories: (1) the “Manufacturer Defendants,” who are alleged to
have directly caused a public health crisis by failing to adhere
to FDA regulations and by failing to implement measures to prevent
the filing of suspicious orders; (2) the “Distributor Defendants,”
who purchased opioids from the Manufacturer Defendants and
allegedly failed to effectively monitor and report suspicious
orders of prescription opioids or to implement measures to prevent
the filing of invalid prescriptions; (3) the “Pharmacy Benefit
Manager Defendants” (a.k.a. the “PBM Defendants”), who established
formularies to reimburse pharmaceutical companies thereby
perpetuating the opioid epidemic; and (4) the “Doe Defendants,”
who were sued under a fictitious name for participating in the
activities that caused the opioid epidemic and for helping the
other defendants. See generally Compl. (ECF No. 1-1). In general,
the Complaint alleges that the defendants, singularly and
collectively, helped cause the opioid epidemic that has resulted
in economic, social, and emotional damage to “virtually every
community in the United States,” all while benefitting themselves

economically by manufacturing and selling the opioids while
knowing about their addictive properties, distributing them to
points of delivery for patients, and prescribing them through
pharmacy plan design and formulary management. Id. qm 1-6.

In the 134-page complaint, most of the allegations are against
defendants who do not reside in Virginia. However, there are three
Distributor Defendants that are Virginia residents: McKesson
Medical-Surgical Inc.; General Injectables & Vaccines, Inc.; and
Insource, Inc. The Complaint alleges that the Distributor
Defendants (as well as the manufacturing defendants) ignored
Virginia law and the Controlled Substances Act (the “CSA”), thereby
causing many people to become addicted to drugs. Id. Gi 286-93.
The Complaint alleges that the Distributor Defendants did not
maintain effective controls against opioid diversion and did not
follow DEA guidance. Id. 94 309-33. The causes of action against
the Distributor Defendants are the following. First, Count I
alleges that all the defendants created a public nuisance, and,
against the Distributor Defendants specifically, the Complaint
states that they failed to implement effective controls or operate
system to report suspicious orders and that they enabled “pill
mills” to operate in the market. Id. 491 437-38. Second, Count II
alleges that all the defendants created a common law public
nuisance and contains the same factual allegations as Count [I
against the Distributor Defendants. Id. (1 467-68. Third, Count

V alleges that all the defendants participated in a common law
civil conspiracy, and, against the Distributor Defendants
specifically, Dinwiddie County alleges that they violated Virginia
law and the CSA by fraudulently making false or misleading
statements, by falsely marketing opioids as safe for treatment of
chronic pain, by evading controls on opioid diversion, and by
failing to design and operate a system for suspicious orders. Id.
711 509, 512-14. Fourth, Count VII alleges negligence per se
against the Distributor Defendants, stating that they failed to
disclose suspicious orders and filled suspicious transactions.
Id. @9@ 527-34. Fifth, Count VIII alleges negligence against all
the defendants, and, against the Distributor Defendants
specifically, Dinwiddie County alleges that they failed in their
duty to not create a foreseeable risk of harm to others. Id.
Gi 535-42. Sixth, Count IX alleges gross negligence against all
the defendants, and, against the Distributor Defendants
specifically, Dinwiddie County alleges that they failed to take
action to prevent unnecessary, nonmedical, or criminal use of
opioids. Id. 4% 543-47. Seventh, Count X alleges willful and
wanton negligence against all the defendants, and it contains the
same allegations as Count IX. Id. @@ 548-53. Finally, Count XI
alleges that all the defendants were unjustly enriched by knowingly
profiting from opioid purchases that they knew were causing harm.

Id. 997 554-57.
Defendants Mallinckrodt LLC and SpecGX LLC (collectively,
“Mallinckrodt”) filed MALLINCKRODT LLC AND SPECGX LLC’S NOTICE OF
REMOVAL (ECF No. 1) based on the contention that there is diversity
jurisdiction in this case. Defendants Express Scripts Holding
Company and Express Scripts, Inc. (collectively, “Express
Scripts”) submitted a SUPPLEMENTAL NOTICE OF REMOVAL (ECF No. 2),
arguing that there is federal question jurisdiction in this case.
In response to these notices of removal, Dinwiddie County filed
PLAINTIFF’S MOTION TO REMAND AND INCORPORATED MEMORANDUM OF LAW
(ECF No. 7) and PLAINTIFF’S SUPPLEMENTAL MOTION TO REMAND AND
INCORPORATED MEMORANDUM OF LAW (ECF No. 8). Further, Express
Scripts filed MOVING DEFENDANTS’ MOTION FOR TEMPORARY STAY OF
PROCEEDINGS PENDING LIKELY TRANSFER TO MULTIDISTRICT LITIGATION
(ECF No. 22), asking this Court to delay its decision on whether
to remand the case pending the final decision of the Judicial Panel
on Multidistrict Litigation (the “JPML”) on transfer of this action
to the Multidistrict Litigation pending in the Northern District

of Ohio, In Re: Nat'l Prescription Opiate Litig., No. 1:17-md02804

 

(the “Opiate MDL”).

B. Other District Courts’ Responses To Similar Motions

While this case has been pending here, other judges, in this
district and across the country, have decided whether to stay the
proceedings in their cases so that the JPML could decide whether

to transfer the cases to the Opiate MDL. Some district courts
have decided to stay their proceedings, stating in relatively short
orders that the judicial cooperation and consistency were their
preeminent concerns. See, e.g., Fauquier County v. Mallinckrodt,
LLC, No. 1:19-cv-364, ECF No. 33 (E.D. Va. April 17, 2019); Bd. of
Supervisors of Prince William Cty. v. Purdue Pharma, L.P., No.
1:19-cv-365, ECF No. 27 (E.D. Va. April 18, 2019); City of
Chesapeake v. Purdue Pharma, L.P., No. 2:19-cv-183, ECF No. 26
(E.D. Va. April 24, 2019); Fairfax County v. Purdue Pharma, L.P.,
No. 1:19-cv-544, ECF No. 21 (E.D. Va. May 16, 2019); Franklin

County v. Purdue Pharma, L.P., No. 7:19-cv-302, ECF No. 33 (W.D.

 

Va. May 1, 2019); Alleghany County v. Purdue Pharma, L.P., No.
7:19-cv-275, ECF No. 31 (W.D. Va. May 1, 2019); Roanoke County v.

Purdue Pharma, L.P., No. 7:19-cv-271, ECF No. 34 (W.D. Va. May 16,

 

2019); City of Roanoke v. Purdue Pharma, L.P., No. 7:19-cv-272,
ECF No. 38 (W.D. Va. May 16, 2019); City of Bristol v. Purdue
Pharma, L.P., No. 1:19-cv-11, ECF No. 35 (W.D. Va. May 16, 2019);
City of Salem v. Purdue Pharma, L.P., No. 7:19-cv-273, ECF No. 31
(W.D. Va. May 16, 2019); Halifax County v. Purdue Pharma, L.P.,
No. 4:19-cv-21, ECF No. 28 (W.D. Va. May 16, 2019); Rockbridge v.

Purdue Pharma, L.P., No. 6:19-cv-25, ECF No. 30 (W.D. Va. May 16,

 

2019); City of Lexington v. Purdue Pharma, L.P., No. 6:19-cv-21,
ECF No. 39 (W.D. Va. May 16, 2019). Other district courts have
remanded the cases to state court, finding that the cases should

be remanded immediately because there clearly was a lack of federal
jurisdiction. See Cty. Bd. of Arlington Cty. v. Purdue Pharma,

L.P., No. 1:19-cv-402, ECF No. 63 (E.D. Va. May 6, 2019); Dunaway

v. Purdue Pharma, L.P., No. 2:19-cv-38, ECF No. 59 (M.D.T.N. May

 

22, 2019); see also, e.g., Mayor and City Council of Baltimore v.

Purdue Pharma, L.P, No. 18-800, 2018 WL 1963816, at *3 (D. Md.

 

April 25, 2018) (collecting cases in which federal courts have
granted motions to remand before the JPML could transfer the cases
to the MDL court). The Court has not been notified of any decision
in these similar cases in which a court has found that there was
federal jurisdiction.
DISCUSSION

A. The JPML And The Court’s Jurisdiction Over This Motion

The JPML has issued Conditional Transfer Order 89 (“CTO-89”).
However, this Court still has jurisdiction to consider motions to
remand while the JPML decides whether to enter the transfer order.

See Moore v. Wyeth-Ayerst Labs., 236 F.Supp.2d 509, 511 (D. Md.

 

2002) (“The Judicial Panel on Multidistrict Litigation has held
that a district court judge has the authority to either wait for
a transfer order without ruling on a motion to remand, or to rule
on the motion before a transfer order has been issued.” (citing In

re Asbestos Prods. Liab. Litig., 170 F. Supp. 2d 1348, 1349 n.1

 

(JPML 2001)). Indeed, the Rules of Procedure of the United States
Judicial Panel on Multidistrict Litigation expressly provide that

a conditional transfer order “does not affect or suspend orders
and pretrial proceedings in any pending federal district court
action and does not limit the pretrial jurisdiction of that court.”
R. Pro. JPML 2.1(d). Thus, the Court can properly entertain the
motion to remand.

B. Removal And Federal Court Jurisdiction

“Federal courts are courts of limited jurisdiction and the
threshold requirement in every federal case is
jurisdiction.” Holt v. Food Lion Grocery Store of Chester, No.
3:18-cv-503, 2019 WL 112788, at *2 (E.D. Va. Jan. 4, 2019) (quoting

Lee v. Citimortgage, Inc., 739 F. Supp. 2d 940, 942 (E.D. Va.

 

2010)). Typically, “any civil action brought in a State court of
which the district courts of the United States have original
jurisdiction, may be removed by the defendant or the defendants,
to the district court of the United States for the district and
division embracing the place where such action is pending.” 28
U.S.C. § 1441(a). Where a defendant seeks to remove a case from
state to federal court, “it is the defendant who carries the burden
of alleging in his notice of removal and, if challenged,
demonstrating the court’s jurisdiction over the matter.” Strawn

v. AT & T Mobility, LLC, 530 F.3d 293, 296 (4th Cir. 2008). The

 

removing defendant’s burden of demonstrating federal jurisdiction
“is no greater than is required to establish federal jurisdiction

as alleged in a complaint.” Ellenburg v. Spartan Motors Chassis,

 

Inc., 519 F.3d 192, 200 (4th Cir. 2008). That said, it is well-
settled that “removal jurisdiction is not a favored construction,”
and, therefore, the Court “must construe it strictly in light of
the federalism concerns inherent in that form of federal
jurisdiction.” In re Blackwater Security Consulting, LLC, 460
F.3d 576, 583 (4th Cir. 2006). If the Court determines it does
not have subject matter jurisdiction over a removed case, it must
remand the case back to the state court. See 28 U.S.C. § 1447(c).

For removal based on diversity of citizenship, the Court has
original jurisdiction under diversity jurisdiction if the amount
in controversy exceeds $75,000, exclusive of interests and costs,
and the parties are citizens of different States. 28 U.S.C.
§ 1332(a) (1). A corporation is a citizen of the states in which
it is incorporated and the state in which it has its principal

place of business. 28 U.S.C. § 1332(c) (1); see also Hertz Corp.

 

v. Friend, 559 U.S. 77 (2010) (establishing the “nerve center”
test for determining a corporation’s principal place of business).
Complete diversity—meaning the citizenship of each plaintiff must
be different from the citizenship of each defendant—is

required. See, e.g., Hoschar v. Appalachian Power Co., 739 F.3d

 

163, 170 (4th Cir. 2014). Accordingly, where the parties are
citizens of different states and the amount in controversy—as
determined by the initial state court filing at the time of the
filing of the notice of removal—satisfies the jurisdictional

amount, then the case is removable to this Court under diversity
jurisdiction. “The removal rule . . . requires that to support
diversity jurisdiction in removed cases, diversity must have
existed both at the time the action was originally commenced in
state court and at the time of filing the petition for removal.”

See Rowland v. Patterson, 882 F.2d 97, 99 (4th Cir. 1989).

 

The Court also has “original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United
States.” 28 U.S.C. § 1331. Federal question jurisdiction exists
only when a federal issue is: “(1) necessarily raised, (2) actually
disputed, (3) substantial, and (4) capable of resolution in federal
court without disrupting the federal-state balance approved by
Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013). And, “the
mere presence of a federal issue in a state cause of action does
not automatically confer federal-question jurisdiction.” Merrell

Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 813 (1986). A federal

 

question is “necessarily raised . . . only when every legal theory
supporting the claim requires the resolution of a federal issue.”

Flying Pigs, LLC v. RRAJ Franchising, LLC, 757 F.3d 177, 182 (4th

 

Cir. 2014) (quoting Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816
(4th Cir. 2004) (en banc)).

C. Mallinckrodt'’s Notice of Removal

Mallinckrodt raises three possible bases for removal under 28
U.S.C. § 1332 (a) (1) based on diversity jurisdiction: (1) it argues

that fraudulent joinder applies; (2) it argues that the Court

10
should sever all claims against the Distributor Defendants under
Rule 21; and (3) it argues that fraudulent misjoinder applies.
Each theory will be addressed in turn.

1. Fraudulent Joinder

First, Mallinckrodt argues that fraudulent joinder applies
because there are no allegations against the Distributor
Defendants who are citizens of Virginia. Instead, in
Mallinckrodt’s view, the claims against those defendants are
merely generic, boilerplate jurisdictional allegations that do not
relate to the facts alleged throughout the Complaint.

But fraudulent joinder should not be used except in very few
circumstances. The Fourth Circuit’s test for fraudulent joinder
was laid out in Hartley v. CSX Transp., Inc., 187 F.3d 422 (4th
Cir. 1999). There, the Fourth Circuit held that:

To show fraudulent joinder, the removing party must

demonstrate either “outright fraud in the plaintiff’s

pleading of jurisdictional facts” or that “there is no
possibility that the plaintiff would be able to
establish a cause of action agaanst the in-state
defendant in state court.” . . The’ party
alleging fraudulent joinder bears a heavy burden-it must

show that the plaintiff cannot establish a claim even

after resolving all issues of law and fact in the

plaintiff's favor. This standard is even more favorable

to the plaintiff than the standard for ruling on a motion

to dismiss under Fed. R. Civ. P. 12(b) (6).

Id. at 424 (second emphasis added) (quoting Marshall v. Manville

Sales Corp., 6 F.3d 229, 232-33 (4th Cir. 1993)); see also Johnson

11
v. Am. Towers, LLC, 781 F.3d 693, 704 (4th Cir. 2015) (same); Mayes

 

v. Rapoport, 198 F.3d 457, 464 (4th Cir. 1999) (same).

Here, fraudulent joinder clearly does not apply. The Virginia
Distributor Defendants are included as some of the Distributor
Defendants that Dinwiddie County alleges caused its injury by
furthering the opioid crisis. And, Mallinckrodt has presented no
evidence to fulfill its “heavy burden” that demonstrates
demonstrate either “outright fraud in the plaintiff’s pleading of
jurisdictional facts” or that “there is no possibility that the
plaintiff would be able to establish a cause of action against the
in-state defendant in state court.” Hartley, 187 F.3d at 424.
Instead, it appears that there is at least a possibility that
Dinwiddie County may recover from the Virginia Distributor
Defendants just as it can against any other defendant.

Further, the cases which Mallinckrodt cites for its position
are inapposite. As Mallinckrodt itself notes in its NOTICE OF
REMOVAL (ECF No.1), in those cases, each district court found that
fraudulent joinder applied because the plaintiffs did not allege
any wrongdoing by the non-diverse defendants and did not include

any factual allegations against them. E.g. Galler v. 21st Mort.

 

Corp., No. 3:14-cv-174, 2014 WL 12701066, at *2 (N.D. Fla. Sept.

3, 2014); Jones v. Mortg. Elec. Regis. Sys., Inc., No. 4:12-cv-

 

35, 2012 WL 13028595, at *5 (N.D. Ga. Mar. 12, 2012). Here, by

contrast, and wholly apart from the misconduct attributed to all

12
the defendants, the Complaint includes no fewer than 64 paragraphs
allege actionable misconduct by the Distributor Defendants, which
include the Virginia Distributor Defendants. See Compl. (ECF No.
1-1) 471 15, 129-64, 202, 215, 285-93, 305-33, 437-38, 467-68, 509,
513, 527-34. Thus, fraudulent joinder is not a basis for removal
in this case.
2. Severance

Second, Mallinckrodt argues that the Court should sever the
claims against the Distributor Defendants under Fed. R. Civ. P.
21, saying that severance is allowed when defendants are
unnecessary or dispensable. Fed. R. Civ. P. 21 says, “The court
may [] sever any claim against a party.”

Mallinckrodt’s argument relies on Sullivan _v. Calvert

 

Memorial Hospital, 117 F. Supp. 3d 702 (D. Md. 2015), wherein the

 

court granted a motion to sever when a plaintiff—who had a catheter
negligently left in him after a surgery that later caused her
medical problems—sued defendants who manufactured the catheter as
well as doctors and other hospital defendants who negligently left
it in him. Id. at 704-05. The court granted the motion because
it found that the hospital defendants were not necessary parties
to the claims against the manufacturer defendants. Id. at 705.
But, it was clear from the complaint in Sullivan that the first
two counts of the complaint applied only to the manufacturer

defendants and the second two counts applied only to the hospital

13
defendants, making the claims between the two types of defendants
severable. Id. at 706.

Dinwiddie County responds that Rule 21 does not provide a
basis for severance when certain claims are brought against all
defendants. Among other cases, Dinwiddie County points to Cty. of

Anderson v. Rite Aid of S.C., Inc., No. 8:18-cv-1947, ECF No. 44

 

(D.S.C. Aug. 20, 2018), in which the court held that “the facts
alleged in the Complaint are sufficiently intertwined with respect
to all of the Defendants. The claims are not so separate and
distinct that keeping them joined would result in an injustice.
On the contrary, keeping the parties and claims joined will promote
efficiency and minimize delay, inconvenience, and expense to the
parties.” Id. at *16.

Here, Mallinckrodt argues that the claims against the
Manufacturer Defendants and the PBM Defendants are legally
distinct from those against the Distributor Defendants
(specifically against the Virginia Distributor Defendants). But
that is not so. The Complaint alleges that all the defendants,
including the Virginia Distributor Defendants, participated in a
vast scheme to enrich themselves by manufacturing, delivering, and
prescribing opioids all at the cost of the public. See generally
Compl. (ECF No. 1-1). And many of the Counts within the Complaint
allege that all defendants are responsible for the harm to

Dinwiddie County. See id. 991 428-56 (Count I - public nuisance

14
claim); 99% 457-86 (Count II - common law public nuisance claim);
qq 507-17 (Count V - common law civil conspiracy claim); 11 527-
34 (Count VII - negligence per se); @f 535-42 (Count VIII -
negligence); 99 543-47 (Count IX - gross negligence); WI 548-53
(Count X - willful and wanton negligence); @F 554-57 (Count XI -
unjust enrichment).

3. Fraudulent Misjoinder

Third, Mallinckrodt argues that fraudulent misjoinder applies
because some claims were brought against certain defendants merely
to defeat diversity jurisdiction. Mallinckrodt notes that the
Fourth Circuit has not weighed in on whether this is a valid reason
for diversity jurisdiction.

Fraudulent misjoinder is an exception to the well-pled
complaint rule that allows a federal court to allow removal on the
basis of diversity jurisdiction while disregarding the citizenship
of non-diverse parties who were improperly joined. See Cty. Bd.

of Arlington Cty., No. 1:19-cv-402, at *11 (citing Wyatt _ v.

 

Charleston Area Med. Ctr., 651 F. Supp. 2d 494, 496 (S.D. W.Va.

 

2009). “Fraudulent misjoinder ‘is an assertion that claims against
certain defendants, while provable, have no real connection to the
claims against other defendants in the same action and were only
included in order to defeat diversity jurisdiction and removal.’”

Id. (emphasis in original) (quoting Wyatt, 651 F. Supp. 2d at 496).

15
Even assuming that fraudulent misjoinder is a proper basis
for removal (which is not clear since the Fourth Circuit has not
expressly recognized it), the doctrine would not apply here because
the claims asserted against the Distributor Defendants are clearly
connected to those made against the Manufacturer and PBM
Defendants. The claims against all the defendants are factually,
legally, and logically related, arising out of the alleged
interconnected activities, from manufacturing the opioids to
delivering them to patients. Thus, the claims against the
Distributor Defendants were not misjoined. Indeed, the
Distributor Defendants are the crucial link between’ the
Manufacturer Defendants and patients who received the opioids.
Fraudulent misjoinder is not a proper basis for removal.

D. Express Scripts’ Notice of Removal

In its SUPPLEMENTAL NOTICE OF REMOVAL (ECF No. 2), Express
Scripts argues that the case is like a class action because
plaintiff has claims for local residents. 50, in its view, there
is federal jurisdiction under the Class Action Fairness Act
(“CAFA”), Pub. L. No. 109-2, 119 Stat. 4 (2005). Further, Express
Scripts argues that there is federal question jurisdiction because
Dinwiddie County says that the defendants violated federal

regulations under the CSA. Neither argument is persuasive.

16
1. CAFA

Express Scripts is incorrect that CAFA applies. CAFA defines
a “class action” as “any civil action filed under Federal Rule of
Civil Procedure 23 or similar State statute or rule of judicial
procedure authorizing an action to be brought by 1 or more
representatives.” 28 U.S.C. § 1332(d) (1) (B). This action is not
a class action; it has only one plaintiff, Dinwiddie County. CAFA
does not apply because Dinwiddie County is bringing a case on
behalf of itself for the economic injuries and references in the
Complaint about injuries to its residents do not transform the
case into a class action. See City of Galax v. Purdue Pharma,
L.P., No. 7:18-cv-617, 2019 WL 653010, at *5 (W.D. Va. Feb. 14,
2019). Further, Dinwiddie County did not file this action pursuant
to any Virginia statute or rule that allows for representative
claims or is otherwise similar to Rule 23. So, if the Court were

to find that this action qualified under CAFA, it would do so in

violation of AU Optronics v. South Carolina, 699 F.3d 385 (4th

 

Cir. 2012), in which the Fourth Circuit held that the state of
South Carolina, rather than its citizens, was the real party in
interest of an action, meaning that the action was not a “class
action” under CAFA. Id. at 394. Dinwiddie County seeks to
vindicate only its interest in enforcing Virginia’s laws rather
than the injured citizens who may want to recover for their

specific injuries. Thus, CAFA does not apply.

17
2. Federal Question

Express Scripts is also incorrect that there is federal
question jurisdiction here. As explained above, federal question
jurisdiction exists only when a federal issue is: “(1) necessarily
raised, (2) actually disputed, (3) substantial, and (4) capable of
resolution in federal court without disrupting the federal-state
balance approved by Congress.” Gunn, 568 U.S. at 258. And, a
federal question is “necessarily raised... only when every legal
theory supporting the claim requires the resolution of a federal
issue.” Flying Pigs, 757 F.3d at 182 (quoting Dixon, 369 F.3d at
816).

As a preliminary matter, every Count of the Complaint is a
state law claim either under a Virginia statute or Virginia common
law. See Compl. (ECF No. 1-1) 99 428-557. Further, although the
Complaint references the CSA and the defendants’ reporting
requirements under federal law, no claims depend exclusive (or
even primarily) on their duty under federal law. Instead, each
claim could go forward even without a reference to federal law.
Accordingly, the Court does not have federal question jurisdiction
over the claims.

E. Express Scripts’ Motion to Stay

Finally, the Court must consider whether it should stay the
action even though there is plainly no federal jurisdiction in

this case. Express Scripts filed MOVING DEFENDANTS’ MOTION FOR

18
TEMPORARY STAY OF PROCEEDINGS PENDING LIKELY TRANSFER TO
MULTIDISTRICT LITIGATION (ECF No. 22) arguing that the Court should
stay the proceeding so that the JPML can decide whether to transfer
the case. Express Scripts argues: (1) any stay will be brief; (2)
failing to stay the action will impose “unnecessary and unwarranted
hardships on all defendants”; (3) Dinwiddie County fails to
identify any meaningful prejudice; (4) staying the action will
undoubtedly promote judicial efficiency; and (9) staying the
action is consistent with the “general rule” to defer
jurisdictional issues to the MDL court.

The Court finds that a stay is not warranted. First,
Dinwiddie County notes that, even if a stay is brief in this case,
any decision on the motion to remand could take a significant
amount of time, maybe even over a year. This extensive delay is
a significant prejudice to Dinwiddie County as it will not be able
to effectively prosecute its case even though there is no federal
jurisdiction. Further, judicial efficiency will not be promoted
because the case should proceed in state court as soon as possible
since there is no federal jurisdiction in this case. Thus, a stay
is not warranted.

CONCLUSION

For the foregoing reasons, PLAINTIFF’S MOTION TO REMAND AND

INCORPORATED MEMORANDUM OF LAW (ECF No. 7) and PLAINTIFF’S

SUPPLEMENTAL MOTION TO REMAND AND INCORPORATED MEMORANDUM OF LAW

19
(ECF No. 8) will be granted, and MOVING DEFENDANTS’ MOTION FOR
TEMPORARY STAY OF PROCEEDINGS PENDING LIKELY TRANSFER TO

MULTIDISTRICT LITIGATION (ECF No. 22) will be denied.

/sf RE

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: June (2, 2019

20
